Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 1 of 16
            Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 2 of 16




                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT


STATE OF NEW YORK )
COUNTY OF ERIE    )                 SS:
CITY OF BUFFALO   )


       I, JEFFREY A. HOMZA, being duly sworn, depose and state the following:



       1.       I am a Special Agent with the Federal Bureau of Investigation and entered on

duty in 2019. I am currently assigned to the Buffalo Division, Jamestown Resident Agency.

I have participated in investigations of persons suspected of violating federal criminal laws,

including Title 18, United States Code, Sections 2422 involving the coercion and enticement

of children to engage in unlawful sexual activity and 2251(a) involving the production of child

pornography. Through training and participation in investigations related to federal child

pornography laws, I have become familiar with the manner in which computers are used as

the means for receiving, transmitting, and storing child pornography.



       2.       I make this affidavit in support of a criminal complaint charging that

RICHARD LAFRANCE (“LAFRANCE”) did use a means of interstate commerce, the

Internet, to knowingly persuade, induce, entice, or coerce an Individual who has not yet

attained the age of eighteen years, to engage in prostitution or any sexual activity for which

any person can be charged with a criminal offense, or attempted to do so, in violation of Title

18, United States Code, Section 2422(b), and, having a prior conviction under the laws of the

State of Oregon related to aggravated sexual abuse, sexual abuse, or abusive sexual conduct

involving a minor, did persuade, induce, or entice a minor to engage in sexually explicit
            Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 3 of 16




conduct for the purpose of producing any visual depiction of such conduct, or attempted to

do so, in violation of Title 18, United States Code, Sections 2251(a) and (e).



       3.       The statements contained in this affidavit are based on my involvement in this

investigation, as well as information provided to me by other law enforcement officers

involved in this investigation, and upon my training and experience. Because this affidavit is

being submitted for the limited purpose of securing a criminal complaint, I have not included

each and every fact known to me concerning this investigation. I have set forth only the facts

that I believe are necessary to establish probable cause to believe that LAFRANCE did

knowingly violate Title 18, United States Code, Sections 2422(b) and 2251(a) and (e).



                         II. DETAILS OF THE INVESTIGATION

       4.       RICHARD LAFRANCE, date of birth December 30, 1985, is a Level III

registered sex offender currently incarcerated in Chautauqua County Jail in Mayville, New

York within the Western District of New York. LAFRANCE’s placement on the New York

Sex Offender Registry is a result of a 2005 arrest and conviction in the State of Oregon

involving LAFRANCE engaging in sexual intercourse with at least two thirteen year old

females when he was nineteen. At all times referenced in the instant affidavit, LAFRANCE

was on parole supervision.



       5.       On or about May 10, 2019, the Chautauqua County Sheriff’s Office received a

complaint that LAFRANCE may have engaged in unlawful sexual activity with a fourteen-

year-old female (VICTIM). Specifically, VICTIM’s mother reported that she had located an


                                               2
            Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 4 of 16




Apple iPhone inside VICTIM’s backpack. VICTIM’s mother asked VICTIM who had given

the iPhone to VICTIM, as VICTIM’s mother had not provided the device. VICTIM told

VICTIM’s mother that LAFRANCE had given her the iPhone. VICTIM is familiar with

LAFRANCE because LAFRANCE was dating VICTIM’s aunt.



       6.       VICTIM’s mother reviewed the contents of the iPhone and did not observe

anything of immediate interest. VICTIM’s mother then reviewed the contents of VICTIM’s

school district-issued Apple iPad and observed a large volume of email messages that were

exchanged between VICTIM’s school district-issued email address and an individual using

the name “Anthony Ramos”. VICTIM told VICTIM’s mother that the individual using the

name “Anthony Ramos” was actually LAFRANCE.



       7.       The referenced iPad is the property of the Silver Creek School District.

VICTIM’s mother advised the school district of the presence of the referenced emails on the

iPad. Silver Creek Middle School Principal Eleanor Payne reviewed the contents of the iPad

and observed highly sexualized email conversations between VICTIM’s school-issued email

address and an individual using the name “Anthony Ramos,” with an email address that

included the term “burryme”. Payne specifically recalled a conversation during which

VICTIM stated she was “on her period” to which “Anthony Ramos” replied “That’s OK. I

can put it in your mouth or in your ass”. Payne further recalled a conversation between the

same parties in which “Anthony Ramos” suggested “We can go to our secret spot and do it

in the car”.




                                            3
              Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 5 of 16




         8.          In view of the above, the Chautauqua County Sheriff’s Office (CCSO) sought

and obtained a search warrant to examine the contents of VICTIM’s school-issued iPad.

Pursuant to the execution of the referenced search warrant, the CCSO obtained a large

amount of highly sexual email conversations between VICTIM’s school district-issued email

address        and     individuals   using   the     names    “Rick   Lafrance”,   email   address

slickdynasty@icloud.com,              and          “Anthony      Ramos”,       email       address

burrymestanding@yahoo.com. Excerpts of the referenced email conversations are detailed

below.



         9.          According to an administrative subpoena served on Yahoo, the email address

burrymestanding@yahoo.com was created on or about April 16, 2019 by an individual

identified as “Anthony Ramos” using the telephone number (716) 969-4268. According to a

query of the referenced telephone number conducted using the CPClear database, the

telephone number is associated with LAFRANCE.



         10.         On or about May 22, 2019, VICTIM was interviewed by CCSO. VICTIM

stated that shortly after she met LAFRANCE, he asked VICTIM if she had any social media

accounts. VICTIM told LAFRANCE she did not have social media but did provide

LAFRANCE with her school district-issued email address. According to VICTIM,

LAFRANCE began sending her emails using his true name but later began using the name

“Anthony Ramos”.




                                                     4
          Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 6 of 16




       11.        VICTIM disclosed to CCSO Investigators that LAFRANCE later took

VICTIM and other children to a park in Chautauqua County, New York to go fishing.

VICTIM disclosed that during the fishing trip, she and LAFRANCE engaged in oral, vaginal,

and anal intercourse. The following is an excerpt of a conversation between VICTIM’s school

district-issued     email   address   (V)    and        “Rick   Lafrance”   using   email   address

“slickdynasty@icloud.com (RLF):

       April 14, 2019

       RLF:             Have fun fishing yesterday

       V:               love u

       RLF:             You better delete these or at least most of them after you read them

       April 15, 2019

       V:               can wait to see u Friday

       RLF:             (picture of cartoon lips)

       V:               its taking to long

       RLF:             what is taking to long

       V:               the bad stuff is coming

       RLF:             what bad stuff is coming

       RLF:             how are we going to have bad stuff between us

       V:               remember fishing

       RLF:             Ive been doing the same thing



       12.        VICTIM further disclosed that a few weeks after the referenced fishing trip,

LAFRANCE and VICTIM had a conversation via email that led to LAFRANCE stating he


                                                    5
          Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 7 of 16




was going to pick up VICTIM from her home. VICTIM disclosed that LAFRANCE did pick

her up from her residence in the early morning hours and the two drove to a “secret spot” in

the Town of Sheridan, New York where LAFRANCE and VICTIM engaged in sexual

intercourse.



       13.        The following is an excerpt of a conversation between VICTIM’s school

district-issued    email   address    (V)   and   “Anthony    Ramos”     using    email   address

“burrymestanding@yahoo.com (AR):

       May 2, 2019

       V:               are u horny

       AR:              yes and all I want is you im thinking about coming out there and getting
                        you

       V:               do u knw where I live

       V:               and babe you cant cause my grandma is downstairs sleeping and the
                        door creaks

       AR:              whats the address ill start heading out there right now

       …

       AR:              do you have baby oil

       V:               nope none

       AR:              you want me to come over there at 4

       AR:              I don’t think that’s possible

       V:               all you have to do is text me and say ur on ur way

       AR:              olive oil vegetable oil

       V:               have none used the rest of them today


                                                  6
 Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 8 of 16




…

V:        but I have to be in shower before 6

AR:       be there at 4

AR:       ok two hours of alone time with you is better then no time

V:        but cant do the nasty cause im still on my thingy

V:        yeah but we would have to go around the block tho

AR:       I don’t know if ill be able to control myself

V:        why

AR:       to where

AR:       because I want you so dame bad

V:        around the block where that little open spot is remember where you
          want to go

V:        okay where are there other places to put it then

AR:       your ass and mouth right

V:        oh not in my ass im on my period and it travels there but my mouth
          dame right

V:        half to make me gag

…

V:        ummmm baby ur making me so fucking wet right now

AR:       and I could be out there by now. Yes I would

…

V:        babe im going to head to bed and I will see u in a couple hrs I love u
          very fucking much

AR:       I would hold you all night

AR:       ok goodnight beautiful I love you and will see you in a couple of hours

                                   7
         Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 9 of 16




       May 3, 2019

       AR:            hello good morning beautiful

       V:             sry wasn’t up forgot to set my alarm

       AR:            want me to come up and stop by for a few min before I have to go to
                      work

       V:             yeah where are you now

       AR:            in cassadaga

       V:             okay come and see me

       AR:            ill be there in a couple minutes

       …

       AR:            im on your street right down the road

       V:             keep coming im standing right here

       AR:            im parked right out by Dana street



       14.     Your affiant reviewed multiple email conversations that seem to indicate that

LAFRANCE and VICTIM have engaged in sexual intercourse on multiple occasions. The

following are excerpts to that effect:

       April 27, 2019

       V:             BABE your going to be a dad

       V:             send me a picture of your face pllz after u look at this (sends picture of
                      positive pregnancy test)

       April 29, 2019

       V:             babe have u fucked leeann or heather since me and u got together and
                      please tell me

       AR:            I havent been sleeping with leeann as much as I used to tho

                                               8
        Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 10 of 16




       V:            babe im fucking shaking like fucking crazy

       AR:           why are you shaking are you pissed at me

       V:            who would u rather take me or them

       AR:           you with out a doubt

       V:            might be prego but absolutely fucking miserable

       AR:           why are you miserable if you are pregnant I would be so happy



       15.    Your affiant observed a known image of LAFRANCE on the web page of the

New York State Sex Offender Registry. As such, your affiant is familiar with LAFRANCE’s

physical appearance. On or about May 1, 2019, at approximately 10:15pm, the Individual

using the name “Anthony Ramos” sent a “selfie” to VICTIM. The Individual depicted in the

image appears to be LAFRANCE.



       16.    The CCSO sought and obtained a search warrant to examine the contents of

the iPhone provided to VICTIM by LAFRANCE as referenced above. CCSO did search the

referenced device and observed that Apple iCloud account “burryme313@icloud.com” which

was created on approximately April 21, 2019 served as the primary cloud storage location for

the device. As such, CCSO Investigators sought and obtained a search warrant for iCloud

account burryme313@icloud.com.



       17.    Your affiant did review the contents of burryme313@icloud.com which is the

cloud storage location for the iPhone device provided to VICTIM by LAFRANCE and made




                                             9
           Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 11 of 16




several observations to include the devices contacts. Two of the contacts identified on the

device are:

       •       Rick   LaFrance,    (716)    969-4268    (the   number    used   to   establish

               burrymestanding@yahoo.com)

       •       Babe, (541) 634-2239 (contact contained an image of LaFrance; area code 541

               is assigned to an area in the State of Oregon. As referenced above, LaFrance

               was convicted of a prior sex offense in the State of Oregon.)



       18.       Your affiant also observed the image files contained in account

burryme313@icloud.com and observed several highly sexual images that appear to depict

VICTIM engaging in a lascivious display of her genitals.



       19.       Your affiant observed multiple chats conducted using the mobile application

TextNow contained in account burryme313@icloud.com. One of which is a brief chat

conversation between burryme313@icloud.com and the contact “Rick LaFrance” (RLF) as

referenced in paragraph 17. An excerpt is as follows:

       April 24, 2019

       RLF:           Text this number 541-634-2239



       20.     As referenced above, the telephone number 541-634-2239 is a number assigned

to the State of Oregon and associated with the contact identified as “babe”.




                                              10
        Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 12 of 16




       21.       Your affiant observed a chat, again utilizing TextNow, between

burryme313@icloud.com (BM3) and the contact identified as “babe”. The following are

excerpts of the referenced chats. It should be noted that the chats referenced involving “babe”

using telephone number 541-634-2239 began approximately twenty minutes after the chat

referenced above in which VICTIM is told to text the number provided by the contact “Rick

LaFrance”:

       April 24, 2019

       BM3:          hey baby

       BM3:          did u make it home

       BM3:          (unknown image)

       BM3:          (unknown image)

       BM3:          (unknown image)

       BM3:          (image of three hearts)

       Babe:         Yes I did what are you doing?

       …

       BM3:          Are U still going to up at 10

       Babe:         I’ll come and get you

       BM3:          when

       Babe:         I’ll leave right now so in like 20 to 30 min

       Babe:         How does that sound

       …

       May 6, 2019

       Babe:         Hello what are you up to


                                               11
 Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 13 of 16




BM3:       not much

Babe:      I might as you already

BM3:       what

Babe:      Did you turn the ringer off

Babe:      I miss you already

BM3:       me too and yeah

Babe:      Now you can send me some really sexy pics

BM3:       (unknown image)

BM3:       I love u baby

Babe:      Um yeah I could kiss you all over

BM3:       Oh yeah baby

…

BM3:       send me a pic

Babe:      of what

BM3:       ur dick

BM3:       if it hard

Babe:      You send me some of you to

BM3:       Okay I will

Babe:      (unknown image)

BM3:       ummm baby

Babe:      all for you

BM3:       (unknown image)

Babe:      ummmm yeah very sexy


                                    12
        Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 14 of 16




      BM3:          There a lot of work

      BM3:          What would you do right now if u were here

      Babe:         Show me more

      Babe:         I would take your top off and kiss my way down your neck

      BM3:          (unknown image)

      Babe:         till I got to your tits and licked and nibbled on them till you were
                    squirming underneath me

      BM3:          umm

      BM3:          (unknown image)

      BM3:          (unknown image)

      BM3:          (unknown image)

      Babe:         now what would you do

      Babe:         spread it open for me

      BM3:          how u like that

      Babe:         (unknown image)

      Babe:         I like it that much



      22.     As   stated   above,          the    image   files   contained   in   account

burryme313@icloud.com included several highly sexual images that appear to depict

VICTIM engaging in a lascivious display of her genitals. The file path for the referenced

images include the term “tinginteractive.usms” According to open source research, mobile

applications are assigned a unique identifier known as a package name. The package name

for the mobile texting and calling app “TextNow” is “tinginteractive.usms”. As such, it is




                                              13
          Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 15 of 16




reasonable to believe that the referenced images were produced and transmitted using the

TextNow application.



         23.   At some point during her use of the iPhone provided by LAFRANCE,

LAFRANCE asked VICTIM to send him a video of her masturbating. In reviewing the videos

saved on the iPhone, VICTIM discovered two videos of LAFRANCE having sex with

VICTIM. The first video was of VICTIM and LAFRANCE having sex during the fishing trip

discussed above. The second video was of VICTIM and LAFRANCE having sex at the

“secret spot”. VICTIM was unaware that LAFRANCE had recorded these encounters and

deleted them from the phone.



         24.   Based on my knowledge, experience, and research, the Apple iPhone is

manufactured outside of the United States, with the largest manufacturers being located in

China.



         25.   As stated above, LAFRANCE and VICTIM met in person on several

occasions. VICTIM further provided LAFRANCE with an email address assigned to a K-12

school district. It thus appears reasonable that LAFRANCE was aware that VICTIM was

under the age of 18.



         26.   WHEREFORE, based on the foregoing, I respectfully submit that there is

probable cause to believe that between in or about April 2019 and in or about May 2019, in

the Western District of New York, the defendant did use a means of interstate commerce, the


                                            14
Case 1:20-mj-01127-JJM Document 1 Filed 08/19/20 Page 16 of 16
